DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


	Election/Restrictions
Claims 21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 03/03/2021.

Response to Arguments
	In response to applicant’s arguments in the response to election/restriction filed, the rules for unity of invention are implemented for this application because the instant application is a 371 of PCT/EP2018/056724.  The unity of invention was considered a priori and a posteriori.  Swords et al (US 2004/0019389 A1) taught the shared technical feature of a nasal implant comprising synthetic 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
cavities 
lateral walls
extension 
gradient in said nasal implant
average macroporosity of return portion higher than that of the intermediate portion
polygonal cross-sections of the cavities
parallel cavities
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, 9, 11-17, and 24-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “a density of material of between 20% and 95% by volume”.  It is unclear what the density requirements are from this statement.  Density is generally recorded in mass/volume or unit/volume, not percentage/volume.  Examiner is interpreting this statement to mean the macroporosity of the implant is between 20% and 95%.  
It is unclear in claim 1, lines 16-17 what the difference is between the “lateral walls” and the “extension”.  A wall generally has a length associated with it.  The examiner has interpreted the lateral walls to be the outer walls of each pore, which has a diameter associated with it.  The lateral walls and extension are not provided in the drawings.  It is unclear what the extension is and how it is structurally incorporated within the lateral walls.  
It is unclear in claim 1, lines 21-22 how “said sections of cavities each having an area and a form substantially equal over the entire implant” and “said density of material being higher in said intermediate portion than in said main portion”?  For the density to be higher in one portion compared to another portion, the cavities cannot have an area and form substantially equal over the entire implant.  It is unclear to the examiner what the structure of the implant is.  
Claim 1 states “such that it is possible to inscribe each of said sections of cavities in a circle having a diameter of between 0.3 mm and 1 mm”.  It is unclear what the structure of the sections of cavities are and how they can be inscribed by a circle.  “Sections of cavities” have not been provided in the drawings and sufficiently explained in the specification.  Are the sections of cavities groups of porous structures, or one pore?  Further clarification is requested.
Claim 9 is unclear.  Porosity is generally recorded in percentages, however, density is recorded in mass/volume or unit/volume.  It is unclear what “said density of material of said average macroporosity of the implant is between 50 % and 80%” means.  Is the density of material between 50% and 80% or is the macroporosity between 50% and 80%?  The examiner is interpreting this to mean the macroporosity is between 50% and 80%.  Appropriate correction is required.
Claim 11 is unclear. Claim 1 states that “the diameters of the cavities are distributed homogeneously and periodically in said nasal implant”.  It is unclear how the cavities can be distributed homogeneously and periodically because these terms seem to contradict each other.  If the cavities are homogenous they would be distributed evenly throughout the implant, not periodically.  Further clarification is requested.
Claims 2, 5-7, 12-17, and 24-26 are rejected based on their dependency on a rejected claim.

	

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11-12, 14-16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2018/0168802 A1) in view of Henry et al (US 2010/0023130 A1).

	Regarding claim 1, Wu discloses a nasal implant, comprising:
a main portion (Figure 5, item 2, main portion annotated below; paragraph 0054),
a return portion (Figure 5, item 4, return portion annotated below),
and an intermediate portion (Figure 5, item 3, intermediate portion annotated below);
said main portion and said return portion being connected by said intermediate portion (Figure 5); 
said main portion and return portion forming an angle of between 25° and 90° wherein (Figure 5):
and wherein said implant has an average macroporosity characterized by:
said density of material being higher in said intermediate portion than in said main portion (Figure 5, main portion 2 contains through-hole array 11, therefore the density is higher in the intermediate portion 3 than main portion 2); 
cavities at least partially delimited by lateral walls defining sections of cavities (Figure 5, item 11 “through-hole array”), 
said sections of cavities each having an extension such that it is possible to inscribe each of said sections of cavities in a circle (Figure 5, item 11 “through-hole array”, it is possible to inscribe each of said sections of cavities of through-hole arrays in a circle), 
said sections of cavities each having an area and a form substantially equal over the entire implant (Figure 5, item 11, through-hole arrays have an area and form which is substantially equal over the entire implant as can be seen in Figure 10, the through-hole array is uniform throughout the entirety of the implant resulting in a circle that penetrates through the entire implant).  
	Wu does not disclose wherein said implant is made from a biocompatible ceramic of synthetic origin, wherein said sections of cavities in a circle have a diameter of between 0.3 mm and 1 mm, and wherein the density of material is between 20% and 95% by volume.
	However, Henry teaches a nasal implant (paragraph 0002, line 1) wherein said implant is made from a biocompatible ceramic of synthetic origin (see Henry, paragraph 0059), wherein said sections of cavities in a circle have a diameter of between 0.3 mm and 1 mm (see Henry, paragraph 0049), and wherein the density of material is between 20% and 95% by volume (see Henry, paragraph 0050).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wu by providing wherein said implant is made from a biocompatible ceramic of synthetic origin as taught by Henry because biocompatible ceramic is a well-known biomaterial used extensively throughout the art because it will aid osteogenesis in a physiologic system, allows for fibrovascular ingrowth,  accelerates the rate of fibrovascular ingrowth or bone ingrowth into its macroporous structure, is strong, chemically inert, has high compressive strength, and is biodegradable. Additionally, it would have been obvious to a person having ordinary skill in the art to modify the combination by providing wherein said sections of cavities in a circle have a diameter of between 0.3 mm and 1 mm as taught by Henry because these are sizes that correspond to the cellular structure and size of a tissue type, such as bone, cartilage, connective tissue, or skeletal tissue.  Proper sizing aids in cellular migration, regrowth, and ingrowth of tissue into the scaffold.  Lastly, it would have been obvious to modify Wu by providing wherein the density of material is between 20% and 95% by volume as taught by Henry because this facilitates cell migration and tissue growth within the implant while maintaining the structural integrity of the implant.
	Regarding claim 2, as set forth supra, the combination discloses wherein said biocompatible ceramic comprises a synthetic bioceramic (see Henry, paragraph 0059, bioglass).  
	Regarding claim 9, as set forth supra, the combination discloses wherein said density of material of said average macroporosity of the implant is between 50 % and 80% (see Henry, paragraph 0050).  
	Regarding claim 11, as set forth supra, the combination discloses wherein the nasal implant is characterized in that the diameters of the cavities are distributed homogeneously and periodically in said nasal implant (see Wu, Figures 5 and 10, the cavities are distributed homogeneously over regions 2 and 3).  
	Regarding claim 12, as set forth supra, the combination discloses wherein the nasal implant is  characterized in that the diameters of the cavities are distributed in at least one gradient in said nasal implant (See Wu, Figure 5).  
	Regarding claim 14, as set forth supra, the combination discloses wherein the nasal implant is characterized in that the cross-sections of the cavities are polygonal (see Wu, paragraph 0066, lines 1-7).  
	Regarding claim 15, as set forth supra, the combination discloses wherein the nasal implant is characterized in that the cavities of the main portion are parallel to each other (see Wu, Figure 10).  
	Regarding claim 16, as set forth supra, the combination discloses wherein the nasal implant is characterized in that the cavities of the intermediate portion are parallel to each other (see Wu, Figure 8 (annotated below)).  

    PNG
    media_image1.png
    582
    584
    media_image1.png
    Greyscale

	Regarding claim 26, as set forth supra, the combination discloses wherein the nasal implant is characterized in that said density of material of said average macroporosity of the implant is between 60 % and 75% (see Henry, paragraph 0050).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2018/0168802 A1) in view of Henry et al (US 2010/0023130 A1) as applied to claim 1, and further in view of Swords et al (US 2004/0019389 A1).

	Regarding claim 5, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the biocompatible ceramic comprises a calcium phosphate composition lying between 0 and 100 %.
	Swords teaches wherein the biocompatible ceramic comprises a calcium phosphate composition lying between 0 and 100 % (see Swords, paragraph 0009).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the biocompatible ceramic comprises a calcium phosphate composition lying between 0 and 100 % as taught by Swords because the calcium and phosphorous ions may recrystallize on the surface of the larger particles in the form of hydroxycarbonate apatite, the physical crystalline structure in bone.  As the crystalline layer forms, the body's proteins, including collagen, are attracted to and bind to the crystalline layer.  This is thought to be the mechanism that accelerates the growth of fibrovascular tissue or bone within the bioglass macroporous structure (see Swords, paragraph 0010).	

Claims 6-7, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2018/0168802 A1) in view of Henry et al (US 2010/0023130 A1) as applied to claim 1, and further in view of Vickers et al (US 2017/0333190 A1).

	Regarding claim 6, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the biocompatible ceramic comprises hydroxyapatite composition lying between 10% and 60%.
	Vickers teaches a nasal implant (see Vickers, paragraph 0178, lines 20-22) wherein the biocompatible ceramic comprises hydroxyapatite composition lying between 10% and 60% (paragraph 0059, lines 1-7).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the biocompatible ceramic comprises hydroxyapatite composition lying between 10% and 60% as taught by Vickers because hydroxyapatite provides an osteophilic surface for bone to bond to, anchors the implant, and transfers load to the skeleton, helping to combat bone atrophy.  However, hydroxyapatite is not a perfect biomimetic substitute of natural bone tissue and is slowly resorbable.  In contrast, pure tricalcium phosphate tends to remodel too quickly to provide sufficient scaffolding for new hone ingrowth and can potentially allow for soft tissue to collapse into the bone defect. Therefore, a formulation which includes both hydroxyapatite and tricalcium phosphate helps to create a structure which provides the advantages of both materials, hence the 10%-60% addition of hydroxyapatite to the implant (see Vickers, paragraph  0005). 
	Regarding claim 7, as set forth supra, the combination discloses the invention substantially as claimed.
	Howerver, the combination does not disclose wherein the biocompatible ceramic comprises a tricalcium phosphate composition lying between 40% and 90%.
	Vickers teaches wherein the biocompatible ceramic comprises a tricalcium phosphate composition lying between 40% and 90% (see Vickers, paragraph 0059, lines 1-7).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the biocompatible ceramic comprises a tricalcium phosphate composition lying between 40% and 90% as taught by Vickers because tricalcium phosphate  has a fast degradation rate and high solubility. In addition, it has a high resorption rate and is widely used to increase biocompatibility.   Tricalcium phosphate also promotes the proliferation of osteoprecursor cells such as osteoblasts and bone marrow stromal cells. However, tricalcium phosphate tends to remodel too quickly to provide sufficient scaffolding for new bone ingrowth and can potentially allow for soft tissue to collapse into the bone defect. In contrast, hydroxyapatite is not a perfect biomimetic substitute of natural bone tissue and is slowly resorbable. Therefore, a formulation which includes both hydroxyapatite and tricalcium phosphate helps to create a structure which provides the advantages of both materials, hence the 40%-90% addition of tricalcium phosphate to the implant (see Vickers, paragraph  0005).
	Regarding claim 24, as set forth supra, the combination discloses wherein the nasal implant is characterized in that the biocompatible ceramic comprises a hydroxyapatite composition lying between 25 % and 45% (see Vickers, paragraph 0059, lines 1-7).  
	Regarding claim 25, as set forth supra, the combination discloses wherein the nasal implant is characterized in that the biocompatible ceramic comprises a tricalcium phosphate composition lying between 55 % and 75 % (see Vickers, paragraph 0059, lines 1-7).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2018/0168802 A1) in view of Henry et al (US 2010/0023130 A1) as applied to claim 1, and further in view of Crawley et al (US 6,277,150 B1).

	Regarding claim 17, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the nasal implant is characterized in that the cavities of the return portion are parallel to each other.  
	Crawley teaches a nasal implant (see Crawley, Figure 3; column 2, lines 62-67) that is characterized in that the cavities of the return portion (Figure 3, return portion annotated below) are parallel to each other (column 4, lines 29-47 and 63-67; column 4, lines 63-65 states “may be made porous by various known methods of inducing porosity into silicone materials”, these methods would result in parallel porous surface because many cavities are spherical, spherical cavities adjacent to each other are parallel).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the nasal implant is characterized in that the cavities of the return portion are parallel to each other as taught by Crawley because porous exterior surfaces allow tissue ingrowth into those porous surfaces if they offer adequately large void spaces. Tissue ingrowth results in a stable implant which is unlikely to have any tendency to migrate from its site of original implantation (Crawley, column 2, lines 3-14)

    PNG
    media_image2.png
    311
    321
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) Claim 1 was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is  Wu et al (US 2018/0168802 A1) in view of Henry et al (US 2010/0023130 A1).as stated above.  Wu in view of Henry fails to teach nasal implant is characterized in that the average macroporosity of the return portion is higher than that of the intermediate portion.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774